DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-7,9-10,12-13,15,20  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 11-13  of U.S. Patent No. 10,827,224. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipates the claims of the present application.

Patent No. 10,827,224
Application No. 17/003,211
Claim1  recites a method comprising: identifying, by a playback device, a media device that provides media content to the playback device; obtaining, by the playback device, a set of playback-modification actions corresponding to the media device;

providing, by the playback device, replacement media content for display;

while the playback device is displaying the replacement media content, receiving, using
a receiver of the playback device, an instruction that a remote control transmitted to the media device; selecting, by the playback device, a playback-modification action corresponding to the instruction from among the set of playback-modification actions corresponding to the media device; and



modifying, by the playback device, playback of the replacement media content in
accordance with the playback-modification action.








providing, by a playback device, replacement media content for display;

while the playback device is displaying the replacement media content, receiving, using a receiver of the playback device, an instruction that a remote control transmitted to a media device, wherein the media device provides media content to the playback device; determining, by the playback device, an overlay corresponding to the instruction and the media device; determining, by the playback device, a region within a display of the playback device corresponding to the overlay; and

modifying, by the playback device, a transparency of the region such that the overlay is visible through the replacement media content when the playback device provides the overlay for display.

Claim6 recites the method of claim 1, wherein modifying the transparency of the region comprises applying an opacity mask to the region.
Claim5 recites a method of claim 1, wherein the instruction comprises an instruction configured to cause performance of a channel-change operation, and wherein the


Claim11 recites the method of claim 1, wherein the instruction comprises a playback- speed adjustment, and wherein modifying playback of the replacement media content comprises adjusting a playback speed at which the replacement media content is provided.
Claim9 recites the method of claim 7, wherein the instruction comprises a playback-speed adjustment, and wherein the overlay comprises a playback-speed graphic.
Claim11 recites the method of claim 1, wherein the instruction comprises a playback- speed adjustment, and wherein modifying playback of the replacement media content comprises adjusting a playback speed at which the replacement media content is provided.
Claim10 recites the method of claim 9, further comprising adjusting a playback speed at which the replacement media content is provided responsive to determining that the remote control
transmitted the instruction.
Claim12 recites the method of claim 1, wherein the playback device comprises a
television, and wherein providing the replacement media content for display 


advertisement.
Claim13 recites the method of claim 12, wherein the replacement media content is an
advertisement.
Claim1 recites a method comprising: identifying, by a playback device, a media device that provides media content to the playback device;

obtaining, by the playback device, a set of playback-modification actions corresponding
to the media device;
providing, by the playback device, replacement media content for display;
while the playback device is displaying the replacement media content, receiving, using
a receiver of the playback device, an instruction that a remote control transmitted to the media device;



instruction from among the set of playback-modification actions corresponding to the media device; and
modifying, by the playback device, playback of the replacement media content in
accordance with the playback-modification action.
Claim6 recites The method of claim 1: wherein determining the playback-modification action comprises (i) determining an overlay corresponding to the instruction and the media device and (ii) determining a region within a display of the playback device corresponding to the overlay, and wherein modifying playback of the replacement media content comprises modifying a transparency of the region such that the overlay is visible through the replacement media content when the playback device provides the overlay for display.




providing replacement media content for display;
while a playback device is displaying the replacement media content, receiving, using a receiver of the playback device, an instruction that a remote control transmitted to a media device, wherein the media device provides media content to the playback device; 

overlay; and
modifying a transparency of the region such that the overlay is visible through the
replacement media content when the playback device provides the overlay for display.


providing, by the playback device, replacement media content for display;
while the playback device is displaying the replacement media content, receiving, using a receiver of the playback device, an instruction that a remote control transmitted to the media device; selecting, by the playback device, a playback-modification action corresponding to the instruction from among the set of playback-modification actions corresponding to the media device; 

and modifying, by the playback device, playback of the replacement media content 

Claim6 recites The method of claim 1: wherein determining the playback-modification action comprises (i) determining an overlay corresponding to the instruction and the media device and (ii) determining a region within a display of the playback device corresponding to the overlay, and wherein modifying playback of the replacement media content comprises modifying a transparency of the region such that the overlay is visible through the replacement media content when the playback device provides the overlay for display.


providing replacement media content for display, while a playback device is displaying the replacement media content, receiving,
using a receiver of the playback device, an instruction that a remote control transmitted to a media device, wherein the media device provides media content to the playback device, determining an overlay corresponding to the instruction and the media device, determining a region within a display of the playback device corresponding to the overlay, 
and modifying a transparency of the region such that the overlay is visible through the
.


Allowable Subject Matter
Claims 2-5, 8, 11, 14, 16-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484